Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 7, 2019

                                       No. 04-18-00760-CV

                                        John Loan PRICE,
                                            Appellant

                                                 v.

                             MG BUILDING MATERIALS, LTD.,
                                       Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 20417CV05199
                           Honorable Karen Crouch, Judge Presiding


                                          ORDER
        Appellant’s brief was due to be filed by December 31, 2018. Neither the brief nor a
motion for extension of time has been filed. Appellant is therefore ORDERED to file, within
fifteen (15) days of the date of this order, his brief and a written response reasonably explaining:
(1) his failure to timely file a brief, and (2) why appellee is not significantly injured by
appellant’s failure to timely file a brief. If appellant fails to timely file a brief and the written
response, we will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see
also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant fails to comply with
court order).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court